DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power electronics device” in line 2 of claim 6, lines 1-2 of claim 13, and line 2 of claim 18. The recitations draw structure to the following recitation of the present disclosure: “power electronics device includes at least one of a power semiconductor device, a converter, an inverter, a battery, and a fuel cell” (paragraph 16) or equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least second flow path" in line 2 of claim 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing the recitation “the at least second flow path” to “an at least second flow path”.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a compressor discharge port” in line 4 is unclear to the Examiner as a compressor discharge port is already claimed in line 2 of claim 4. The Examiner recommends changing the recitation “a compressor discharge port” in line 4 to “the compressor discharge port”. 
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a compressor suction port” in line 5 is unclear to the Examiner as a compressor suction port is already claimed in line 2 of claim 4. The Examiner recommends changing the recitation “a compressor suction port” in line 5 to “the compressor suction port”. 
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “power electronics device” in line 2 of claim 19 is unclear to the Examiner as to if multiple power electronic devices are being claimed. The Examiner recommends changing “power electronics device” to “the power electronics device”. For purposes of examination, the Examiner will interpret the recitation “power electronics device” in line 2 of claim 19 to be the same power electronics device of claim 18. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Burchill et al. (WO 2018226649), hereinafter Burchill.
Regarding claim 9, Burchill discloses a heat transfer apparatus (Fig. 2, energy storage device (ESD) (46)) comprising a first portion (Fig. 3, heat exchanger (122)) and at least a second portion (Fig. 3, casing (118)), wherein the first portion is configured to operably couple the first portion to a refrigeration flow circuit of a subcooler (Fig. 2, subcooler heat exchanger (76)); and the at least second portion is operably coupled to a heat source (Fig. 3, energy storage unit (112)). Further, the first portion of Burchill has the same structure as the claimed first portion and is capable of functioning in the manner claimed.
Regarding claim 10, Burchill discloses the heat transfer apparatus of claim 9 (see the rejection of claim 9 above), wherein the first portion has a channel therethrough for operably coupling the heat transfer apparatus to the subcooler refrigeration flow circuit (Fig. 3, return refrigerant tube (110)).
Regarding claim 13, Burchill discloses the heat transfer apparatus of claim 9 (see the rejection of claim 9 above), wherein the heat source comprises a power electronics device (Fig. 3, energy storage unit (112)).
Regarding claim 14, Burchill discloses the heat transfer apparatus of claim 13 (see the rejection of claim 13 above), wherein the power electronics device controls the flow of electricity between one or more of a battery, a motor, a generator, a refrigeration transportation system, and a vehicle powertrain (Pg. 8, paragraph 43, The transport refrigeration system 26 may be powered solely by the ESD 46 with all of the loads (i.e., motors, controller, valves, etc.) being direct current (DC) loads).
Regarding claim 15, Burchill discloses the heat transfer apparatus of claim 13 (see the rejection of claim 13 above), wherein the power electronics device comprises at least one of a power semiconductor device, a converter, an inverter, a battery, and a fuel cell (Fig. 3, energy storage unit (112); Pg. 9, paragraph 40, The ESD 46 may include at least one energy storage unit 112 (e.g., battery or bank of batteries)).
Regarding claim 16, Burchill discloses a method of operating a transportation refrigeration
system (Fig. 2, transportation refrigeration unit (44)) comprising:
operating a heat source (Fig. 3, energy storage unit (112)) operably coupled to a heat transfer apparatus (Fig. 2, energy storage device (ESD) (46)) to provide power, at least in part, to the transportation refrigeration system comprising a compressor (Fig. 2, compressor (66)) and a subcooler (Fig. 2, subcooler heat exchanger (76));
operating the compressor to direct a working fluid in a flow circuit, to the subcooler (Pg. 6, paragraph 36, Operation of the TRU 44 may be best understood by starting at the compressor 66 of the compressor assembly 48, where the suction gas (e.g., natural refrigerant) enters the compressor 66);
operably coupling the heat transfer apparatus to the subcooler flow circuit to permit the working fluid to absorb heat from at least one of the heat transfer apparatus and the heat source (Fig. 2, supply refrigerant tube (108), return refrigerant tube (110)); and
rejecting heat from the working fluid to at least one of ambient air and the subcooler (Pg. 7-8, paragraph 41, From the heat exchanger 122, the air may flow through an inlet opening 130 communicating through the casing 118, may circulate about the batteries 112, flow out of the casing 118 via an outlet opening 132. From the outlet opening 132, the air 128 may flow through the air duct 126, and back to the fan assembly 120 for recirculation. In general, the batteries may thus be cooled primarily via thermal convection).
Regarding claim 17, Burchill discloses the method of operating a transportation refrigeration
system of claim 16 (see the rejection of claim 16 above), wherein the working fluid is a high pressure, subcooled refrigerant (Pg. 6, paragraph 37, By removing latent heat, the gas within the tubes 80 condenses to a high temperature liquid at a high pressure, and flows to the receiver 54 that provides storage for excess liquid refrigerant during low temperature operation. From the receiver 54, the liquid refrigerant may pass through the subcooler heat exchanger 76 of the condenser assembly 50, through the filter-dryer 56 that keeps the refrigerant clean and dry, then to the refrigerant-to-refrigerant heat exchanger 58 that increases the refrigerant subcooling, and finally to the thermostatic expansion valve 60).
Regarding claim 18, Burchill discloses the method of operating a transportation refrigeration
system of claim 16 (see the rejection of claim 16 above), wherein the heat source comprises a power electronics device (Fig. 3, energy storage unit (112)).
Regarding claim 19, Burchill discloses the method of operating a transportation refrigeration
system of claim 18 (see the rejection of claim 18 above), wherein power electronics device controls the flow of electricity between one or more of a battery, a motor, a generator, a refrigeration transportation system, and a vehicle powertrain (Pg. 8, paragraph 43, The transport refrigeration system 26 may be powered solely by the ESD 46 with all of the loads (i.e., motors, controller, valves, etc.) being direct current (DC) loads).
Regarding claim 20, Burchill discloses the method of operating a transportation refrigeration
system of claim 18 (see the rejection of claim 18 above), wherein the power electronics device comprises at least one of a power semiconductor device, a converter, an inverter, a battery, and a fuel cell (Fig. 3, energy storage unit (112); Pg. 9, paragraph 40, The ESD 46 may include at least one energy storage unit 112 (e.g., battery or bank of batteries)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burchill et al. (WO 2018226649), hereinafter Burchill in view of Yuan et al. (CN 203797827), hereinafter Yuan.
Regarding claim 1, Burchill discloses a transportation refrigeration system (Fig. 2, transportation refrigeration unit (44)) comprising:
a heat rejection heat exchanger (Fig. 2, condenser heat exchanger 74);
a subcooler (Fig. 2, subcooler heat exchanger (76)) , the subcooler operably coupled to the heat rejection heat exchanger (Fig. 2 of Burchill depicts the subcooler heat exchanger (76) operably coupled to the condenser heat exchanger (74). 
However, Burchill does not disclose the subcooler comprising a plurality of flow paths.
Yuan, in the same field of endeavor, teaches the subcooler comprising a plurality of flow paths (Fig. 1, subcooler 30, first opening 31, second opening 32, third opening 33, fourth opening 34).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the subcooler of claim 1 of Burchill to include a plurality of flow paths as taught by Yuan. One of ordinary skill in the art would have been motivated to make this modification to increase the refrigeration effect (Yuan, pg. 4, paragraph 24). 
Burchill further discloses a heat transfer apparatus (Fig. 2, energy storage device (ESD) (46)) comprising a first portion (Burchill, Fig. 3, heat exchanger (122)) and a second portion (Burchill, Fig. 3, casing (118)), wherein the first portion is operably coupled to at least one of the plurality of flow paths (Fig. 2 of Burchill depicts return refrigerant line (110) operably coupled to the subcooler heat exchanger (76)) and the second portion is operably coupled to a heat source (Burchill, Fig. 3, energy storage unit (112)).
Regarding claim 2, Burchill as modified discloses the transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the plurality of flow paths comprises a first flow path and at least a second flow path (Yuan, Fig. 1, subcooler 30, first opening 31, second opening 32, third opening 33, fourth opening 34). Further, the recitation “wherein the plurality of flow paths comprises a first flow path and at least a second flow path” is a result of the modification of references used in the rejection of claim 1 above.
Regarding claim 3, Burchill as modified discloses the transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the first portion of the heat transfer apparatus is disposed between the first flow path and the at least second flow path (When Burchill was modified to include the plurality of flow paths taught by Yuan, the first portion of the heat transfer apparatus would be disposed between at least two of the plurality of flow paths taught by Yuan because the additional flow paths of Yuan would have to be added to at least one side of the single flow path (tube (82)) taught by Burchill, ultimately placing the first portion of the heat transfer apparatus between two of the plurality of flow paths). Further, the recitation “wherein the first portion of the heat transfer apparatus is disposed between the first flow path and the at least second flow path” is a result of the modification of references used in the rejection of modification of claim 1 above.
Regarding claim 4, Burchill as modified discloses the transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), further comprising: a compressor (Burchill, Fig. 2, compressor (66)) comprising a suction port (Burchill, Fig. 2, suction port (102)) and a discharge port (Burchill, Fig. 2, outlet port (104)), the compressor configured to circulate a working fluid through flow circuit wherein (Burchill, Pg. 6, paragraph 36, Operation of the TRU 44 may be best understood by starting at the compressor 66 of the compressor assembly 48, where the suction gas (e.g., natural refrigerant) enters the compressor 66), the heat rejection heat exchanger is operably coupled to a compressor discharge port (Burchill, Fig. 2, outlet port (104)); and a heat absorption heat exchanger (Burchill, Fig. 2, heat exchanger (88)) is operably coupled to a compressor suction port (Burchill, Fig. 2, suction port (102)). Further, Fig. 2 of Burchill depicts the condenser heat exchanger (74) operably coupled to the outlet port (104) of the compressor (66) and the heat exchanger (88) operably coupled to the suction port (102) of the compressor (66).
Regarding claim 5, Burchill as modified discloses the transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above).
However, Burchill does not disclose wherein the heat transfer apparatus further comprises a heat sink, wherein the heat sink comprises at least two plates operably coupled together in parallel forming a flow channel between adjacent plates, and is disposed between the first portion and the second portion.
Yuan, in the same field of endeavor, teaches wherein the heat transfer apparatus further comprises a heat sink (Fig. 2, heat sink 20), wherein the heat sink comprises at least two plates (Fig. 2, first heat radiating plate 25, second heat radiating plate 26) operably coupled together in parallel forming a flow channel (Fig. 2, cooling medium flow passage 21) between adjacent plates, and is disposed between the first portion and the second portion (Fig. 2 of Yuan discloses the heat sink to be attached to the electronics element 13; this teaching would place the heat sink of Yuan on the energy storage unit (112) of Burchill when modified by one of ordinary skill in the art, ultimately placing the heat sink between the first and second portions of Burchill).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat transfer apparatus of claim 1 of Burchill to include the heat sink as taught by Yuan. One of ordinary skill in the art would have been motivated to make this modification to improve the cooling effect of the cooling medium, and improves the utilization rate of the cooling medium (Yuan, Pg. 5-6, paragraph 32).
Regarding claim 6, Burchill as modified discloses the transportation refrigeration system of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the heat source comprises a power electronics device (Burchill, Fig. 3, energy storage unit (112)).
Regarding claim 7, Burchill as modified discloses the transportation refrigeration system of claim 6 (see the combination of references used in the rejection of claim 6 above), wherein the power electronics device controls the flow of electricity between one or more of a battery, a motor, a generator, a refrigeration transportation system, and a vehicle powertrain (Burchill, Pg. 8, paragraph 43, The transport refrigeration system 26 may be powered solely by the ESD 46 with all of the loads (i.e., motors, controller, valves, etc.) being direct current (DC) loads).
Regarding claim 8, Burchill as modified discloses the transportation refrigeration system of claim 6 (see the combination of references used in the rejection of claim 6 above), wherein the power electronics device comprises at least one of a power semiconductor device, a converter, an inverter, a battery, and a fuel cell (Burchill, Fig. 3, energy storage unit (112); Pg. 9, paragraph 40, The ESD 46 may include at least one energy storage unit 112 (e.g., battery or bank of batteries)).
Regarding claim 11, Burchill discloses the transportation refrigeration system of claim 9 (see the rejection of claim 9 above).
However, Burchill does not disclose wherein a heat sink is operably coupled to at least the first portion and the second portion.
Yuan, in the same field of endeavor, teaches wherein a heat sink is operably coupled to at least the first portion and the second portion (Fig. 2, heat sink 20, first heat radiating plate 25, second heat radiating plate 26, cooling medium flow passage 21; Fig. 2 of Yuan discloses the heat sink to be attached to the electronics element 13; this teaching would place the heat sink of Yuan on the energy storage unit (112) of Burchill when modified by one of ordinary skill in the art, ultimately placing the heat sink operably coupled to at least the first and second portions of Burchill).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat transfer apparatus of claim 9 of Burchill to include the heat sink as taught by Yuan. One of ordinary skill in the art would have been motivated to make this modification to improve the cooling effect of the cooling medium, and improves the utilization rate of the cooling medium (Yuan, Pg. 5-6, paragraph 32).
Regarding claim 12, Burchill as modified discloses the transportation refrigeration system of claim 11 (see the rejection of claim 11 above).
However, Burchill as modified does not disclose wherein the heat sink comprises at least two plates operably coupled together in parallel forming an air flow channel between adjacent plates. 
Yuan, in the same field of endeavor teaches wherein the heat sink comprises at least two plates (Fig. 2, first heat radiating plate 25, second heat radiating plate 26) operably coupled together in parallel forming an air flow channel (Fig. 2, cooling medium flow passage 21) between adjacent plates. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the heat sink of Burchill as modified to include at least two plates operably coupled together in parallel forming an air flow channel between adjacent plates as taught by Yuan. One of ordinary skill in the art would have been motivated to make this modification to improve the cooling effect of the cooling medium, and improves the utilization rate of the cooling medium (Yuan, Pg. 5-6, paragraph 32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wessells.
Yang (US 20210387547) discloses a similar power electronics package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                          12/05/2022

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763